Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 28, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 16 (currently amended) The antenna according to claim 15, wherein the first and second adjustable elements are distributed and are spatially intermixed.








Reasons for Allowance
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art, Alexopoulos et al. (U.S. Publication No. 2013/0201068), in figure 9, discloses an antenna for transmitting and/or receiving an electromagnetic wave in a desired direction, comprising: a radiating element (22) for emitting and/or receiving said electromagnetic wave, a tunable surface (70) comprising a plurality of elements that are adjustable in order to modify an impedance of said tunable surface and to change the manner in which the electromagnetic wave is reflected by said tunable surface, and a controller (90) connected to the tunable surface and which controls the adjustable elements thereof based on parameters, said parameters being determined based on the desired direction of the electromagnetic wave.
 Claims 1-26: Prior art fails to teach, nor render obvious, “wherein the radiating element and the tunable surface are integrated inside a housing, said housing forming a cavity adapted so that the electromagnetic wave is reflected several times inside the housing in order to strike the adjustable elements of the tunable surface several times, said housing comprising an opening for the electromagnetic wave to be transmitted to outside the housing or be received from outside the housing, through said opening, and to/from the far field," in combination with all of the features recited in the independent claim. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ng. et al. (U.S. Publication No.  2017/0133762), in figure 1, an antenna comprising: an antenna (40) disposed inside a cavity (16); wherein the inside of cavity further comprises electromagnetic bandgap structures (30).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.